

115 HR 3692 IH: Addiction Treatment Access Improvement Act of 2017
U.S. House of Representatives
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3692IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Mr. Tonko (for himself and Mr. Ben Ray Luján of New Mexico) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to provide for additional flexibility with respect to
			 medication-assisted treatment for opioid use disorders, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Addiction Treatment Access Improvement Act of 2017. 2.Allowing for more flexibility with respect to medication-assisted treatment for opioid use disorders (a)Conforming applicable numberSubclause (II) of section 303(g)(2)(B)(iii) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(B)(iii)) is amended to read as follows:
				
 (II)The applicable number is— (aa)100 if, not sooner than 1 year after the date on which the practitioner submitted the initial notification, the practitioner submits a second notification to the Secretary of the need and intent of the practitioner to treat up to 100 patients; or
 (bb)275 if the practitioner meets the requirements specified in section 8.610 of title 42, Code of Federal Regulations (or successor regulations)..
			(b)Eliminating any time limitation for nurse practitioners, clinical nurse specialists, certified
			 registered nurse anesthetists, certified nurse midwives, and physician
 assistants To become qualifying practitionersSection 303(g)(2)(G)(iii)(II) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)(iii)(II)) is amended by striking during the period beginning on the date of enactment of the Comprehensive Addiction and Recovery Act of 2016 and ending on October 1, 2021 and inserting beginning on the date of enactment of the Comprehensive Addiction and Recovery Act of 2016.
 (c)Definition of qualifying other practitionerClause (iv) of section 303(g)(2)(G) of the Controlled Substances Act (21 U.S.C. 823(g)(2)(G)) is amended by striking nurse practitioner or physician assistant each place it appears and inserting nurse practitioner, clinical nurse specialist, certified registered nurse anesthetist, certified nurse midwife, or physician assistant.
			